Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 1 of 17 PageID #: 6006




                         BLACKBURN
                            EXHIBIT F
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 2 of 17 PageID #: 6007




           The original version of this chapter was revised: The copyright line was incorrect. This has been
           corrected. The Erratum to this chapter is available at DOI: 10.1007/978-0-387-35410-1_19
           A. A. Stavdas (ed.), New Trends in Optical Network Design and Modeling
           © IFIP International Federation for Information Processing 2001
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 3 of 17 PageID #: 6008
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 4 of 17 PageID #: 6009
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 5 of 17 PageID #: 6010
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 6 of 17 PageID #: 6011
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 7 of 17 PageID #: 6012
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 8 of 17 PageID #: 6013
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 9 of 17 PageID #: 6014
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 10 of 17 PageID #: 6015
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 11 of 17 PageID #: 6016
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 12 of 17 PageID #: 6017
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 13 of 17 PageID #: 6018
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 14 of 17 PageID #: 6019
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 15 of 17 PageID #: 6020
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 16 of 17 PageID #: 6021
Case 2:20-cv-00281-JRG Document 135-15 Filed 04/21/21 Page 17 of 17 PageID #: 6022
